ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Tina Choi on 7 September 2021.

The application has been amended as follows: 
In claim 12, amend “claim 11” in line 1 to “claim 1”.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The allowed claims are 1-10 and 12-13.
The claims are deemed allowable over the “closest” prior art of Nakano et al. (US Patent Application Publication No. US 2012/0156512 A1) (Nakano) in view of Akazawa et al. (JP 2011-102004 A) (Akazawa), Xiao et al. (US Patent Application Publication No. US 2004/0169162 A1) (Xiao), and Jo et al. (US Patent No. 7,384,900 B2) (Jo), and as 
	At paragraph [0024] of their Specification, Applicant teaches that reduction of particle size to the claimed range allows for the construction of relatively thin electrically conductive adhesive films.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas A Mangohig whose telephone number is (571)270-7664.  The examiner can normally be reached on M-F 9-5 Eastern.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on (571)272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Scott R. Walshon/Primary Examiner, Art Unit 1796                                                                                                                                                                                                        


/TAM/Examiner, Art Unit 1788                                                                                                                                                                                                        09/08/2021